Exhibit Agent sales contract for large sales channel between Anteya Technology Corporation and UP-TECH Technology Co., Ltd. Contract No. UP200808010001 Date: August 19, 2008 Contracting parties: This Contract entered into thisday of, 2009, by and between Anteya Technology Corporation with business address at 101-5 Meishan Road, Niaosong Township, Kaohsiung County (hereinafter referred to as “Party A”) and UP-TECH Technology Co., Ltd. with business address at 6-1 Gaoshuang Road, Pingzhen City, Taoyuan County (hereinafter referred to as “Party B”). Party A licensed Party B for sale of LED related products produced by Party A (hereby referred to as the contract target) on large sales channels in the Taiwan area. The parties have agreed to abide by the following terms and conditions: Article 1: Contract target: The target products of the contract by Anteya Technology Corporation include MR16 monocolor lamp, E27 monocolor lamp, MR16 varied color lamp, E27 varied color lamp, varied color torch and tiny night lamps and relevant LED related products.
